Citation Nr: 0839559	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-38 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an initial disability evaluation greater than 
50 percent for service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office in Houston, 
Texas.


FINDING OF FACT

The veteran does not have occupational and social impairment, 
with deficiencies in most areas (for example) such as work, 
school, family relations, judgment, thinking, or mood, caused 
by PTSD.


CONCLUSION OF LAW

The criteria for a higher rating for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Compensation for service-connected disability is limited to 
those claims which show present disability.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate 
ratings may be assigned for separate periods of time based on 
the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).  The relevant temporal focus for adjudicating 
an increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  Id.

With regard to the veteran's PTSD, his original request to 
reopen a previously denied claim was received in June 2004.  
The RO issued a rating decision in April 2005 granting 
service connection for PTSD with a disability rating of 50 
percent.  The veteran contends that he warrants an initial 
rating higher than 50 percent.

Under the rating schedule, a 50 percent evaluation is 
warranted under the General Rating Formula for Mental 
Disorders when the evidence demonstrates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted when the evidence 
demonstrates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The veteran underwent a VA psychiatric evaluation in October 
2004.  The veteran described experiencing frequent depression 
and sadness as well as a great deal of anxiety.  He reported 
an exaggerated startle response and difficulty sleeping, with 
night sweats and nightmares about his Vietnam experience 
three of four times a week.  He reported having flashbacks at 
least once a week.  The veteran stated that his social 
relationships were fairly limited.  He was on his fourth 
marriage with limited contact with his children.  He reported 
having a few drinks each night.  The veteran reported a lot 
of conflict with coworkers and multiple job changes over the 
years.

Upon a mental status examination, the examiner noted that 
thought processes were logical and coherent, yet with 
intrusive thoughts and memories of Vietnam.  The veteran 
reported no delusions, hallucinations, or suicidal or 
homicidal ideations.  He displayed mild problems with 
orientation to time, as well as difficulties with short term 
memory.  The examiner noted concentration and attention 
problems probably secondary to intrusive thoughts and 
memories.  The veteran reported no obsessive or ritualistic 
behaviors.  Rate and flow of speech were normal.  The veteran 
denied panic attacks but reported marked anxiety.

The VA examiner in October 2004 opined that the veteran's 
PTSD were moderate to severe and chronic, while also 
diagnosing depressive disorder, not otherwise specified, and 
alcohol abuse by history.  The examiner assigned a Global 
Assessment of Functioning score of 50, as reflective of 
serious symptoms and impairment in social and occupational 
functioning.

The veteran underwent a second VA psychiatric evaluation in 
September 2007.  The veteran described angering easily and 
experiencing hypersensitivity and hyperarousal symptoms.  He 
reported having nightmares two to three times per week, as 
well as thoughts of events in Vietnam on a daily basis, 
including fear of darkness.  The veteran reported that he is 
in a good mood more than half of the time and that he gets 
angry when people argue or when he feels that he is not 
respected.  He described a pronounced startle response.  He 
reported overall that there was no change in his symptoms.  
Despite ongoing liver problems, the veteran continued to 
drink several drinks per day.  He described his relationship 
with his wife as mutually satisfying, and he described 
keeping in touch with his old friends.

Upon a mental status examination, the examiner noted the 
veteran's affect was full range and appropriate.  There was 
no impairment of thought processes or ability to communicate.  
Thought processes were linear, logical, and goal-directed.  
There were no delusions, hallucinations, or paranoid 
ideations.  There were no suicidal or homicidal ideations.  
The veteran's memory was intact long term and short term, 
with occasional forgetfulness.  There were no obsessive or 
ritualistic behaviors.  The rate and flow of speech was 
normal, with no irrelevant, illogical, or obscure speech 
patterns noted.  The veteran denied having panic attacks.  

The VA examiner in September 2007 opined that there was no 
change in the majority of the veteran's PTSD symptoms and 
slight improvement in some of the symptoms since the October 
2004 evaluation.  The examiner opined that the severity of 
symptoms was mild, providing evidence against this claim.  
The examiner assigned a GAF of 65, indicating some mild 
symptoms or some difficulties in social or occupational 
functioning but generally functioning well and with some 
meaningful interpersonal relationships.  The examiner opined 
that the veteran's PTSD is not worsened and in fact had 
improved in some areas.  

Importantly, the examiner noted that the symptoms were not 
severe enough to require continuous medication and were not 
severe enough to interfere with occupational and social 
functioning.

The Board finds this report to, overall, provide evidence 
against this claim, failing to indicate that the 70 percent 
criteria has been met and indicating the mild to moderate 
nature of the PTSD.   

Beyond the VA examinations, the evidence includes VA medical 
records that report only one psychiatric consultation, in 
September 2005.  The veteran has not attended any therapy 
sessions and is not taking any medication.  

Simply stated, the veteran's symptoms do not merit a higher 
rating of 70 percent according to the schedular criteria.  
The veteran does not display, for example, suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech that is intermittently illogical, obscure, or 
irrelevant, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, difficulty in 
adapting to stressful circumstances, or an inability to 
establish and maintain effective relationships.

Overall, the Board finds that the veteran's symptoms of PTSD 
more closely match the 50 percent schedular criteria.  The 
Board must find that the post-service treatment records, as a 
whole, provide evidence against this claim, failing to 
indicate a basis to grant a higher evaluation. 

The Board notes the veteran's testimony during the September 
2008 videoconference hearing before the Board.  However, the 
veteran's testimony, including reports of a low mood for a 
few hours each day, nightmares and flashbacks two to three 
times per week, anxiety attacks two to three times per month, 
and difficulty sleeping, continue to support a 50 percent 
evaluation for PTSD, not a higher evaluation.  If the veteran 
were not having problems associated with his PTSD, there 
would be no basis for the 50 percent evaluation. 

Since the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found. See Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board finds that the criteria for a 70 percent 
evaluation have not been met at any time to warrant a staged 
rating for PTSD.  Simply stated, the Board does not find 
evidence that the veteran's disability evaluation should be 
increased for any separate period based on the facts found 
during the appeal period.  The evidence of record from the 
day the veteran filed his claim to the present supports the 
conclusion that he is not entitled to increased compensation 
during any time within the appeal period.  While the evidence 
indicates that the condition has improved, it does not 
indicate that the condition warranted a 70 percent evaluation 
at any time.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  Accordingly, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 50 percent for PTSD.  38 C.F.R. § 4.3.


Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2004 and March 2005 that fully 
addressed all three notice elements and were sent prior to 
the initial AOJ decision in this matter.  The letters 
informed the appellant of what evidence was required to 
substantiate the claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  Additional notice letters were sent 
to the appellant in March 2006, September 2007, and May 2008 
regarding the request for a greater disability evaluation.  
Although these notice letters were not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  

In this case, not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but 
the AOJ also readjudicated the case by way of a supplemental 
statement of the case issued in July 2008 after the notice 
was provided.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records through July 2008.  The veteran was provided an 
opportunity to set forth his or her contentions during the 
September 2008 videoconference hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examinations in October 2004 and September 2007.  
Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

A disability evaluation greater than 50 percent for PTSD is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


